Citation Nr: 1717050	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 12, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to December 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) for Hartford, Connecticut.  

The Veteran testified before the undersigned at a videoconference hearing in March 2012.  A transcript of the hearing has been associated with the claims file.

These matters were previously before the Board in December 2013 at which time the Board remanded the claims for further development.  The Appeals Management Center obtained available outstanding service treatment records, social security records, and updated VA treatment records.  The Veteran was afforded VA examinations for his bilateral hearing loss, right shoulder, lumbar spine, and neck conditions.  The Veteran's wife was contacted regarding Vet Center records; however, she stated that the Veteran had not been treated at the Vet Center.  Therefore, there has been substantial compliance with the Board's December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additional evidence has been associated with the Veteran's claims file since the April 2015 supplemental statement of the case (SSOC) with no accompanying waiver of RO consideration.  However, the evidence is cumulative of the evidence previously submitted and, as such, no waiver is necessary.  


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability clearly and unmistakably preexisted service but was aggravated by service.

2.  The Veteran's cervical spine disability clearly and unmistakably preexisted service and was aggravated by service.

3.  The Veteran does not have a current bilateral hearing loss disability. 

4.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

5.  The Veteran has radiculopathy of the right upper extremity secondary to his now service-connected cervical spine disability.

6.  The Veteran does not have a separate right shoulder disability or signs or symptoms of an undiagnosed illness that were present to a compensable degree.

7.  Prior to February 10, 2014, the Veteran's PTSD did not cause total occupational and social impairment.

8.  From February 26, 2009 to February 14, 2011, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling.  His combined rating was 70 percent.

9.  From February 15 to October 12, 2011, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, cervicogenic headaches, rated as 30 percent disabling, and tinnitus rated as 10 percent disabling.  His combined rating was 80 percent.  

10.  Prior to October 12, 2011, the Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.   The criteria for establishing entitlement to service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.   The criteria for establishing entitlement to service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303.

3.   The criteria for establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303.

4.   The criteria for establishing entitlement to service connection for radiculopathy of the upper right extremity as secondary to cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303.

5.   The criteria for establishing entitlement to service connection for a separate right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, § 3.317 (2016).

6.   The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).

7.   The criteria for a TDIU prior to October 12, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters from the AOJ dated in March 2009 and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting in the procurement of service treatment records (STRs), pertinent treatment records, and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Social Security Administration (SSA) disability benefits records, post-service treatment records, and service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  In a September 2009 Formal Finding, the AOJ determine that the Veteran's service treatment records from August 2002 to December 2004 were unavailable.  Pursuant to the Board's December 2013 remand directives, the RO again attempted to obtain any outstanding STRs.  The Veteran was informed of the September 2009 Formal Finding and was contacted in April 2014 regarding his outstanding DD215 and any additional service treatment records.  Portions of the Veteran's STRs were obtained.  Some STRs may be missing. Missing service medical records do not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Board has accepted the Veteran's reports of in-service injuries and symptoms as credible and has relied on his reports to grant service connection where possible.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in February 2014 and addendum opinions were obtained in July 2014 and May 2015, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.   Service Connection

"[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

To rebut this presumption of soundness, there must be clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Wagner, 370 F.3d at 1096.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

(A)  Lumbar and Cervical Spine Conditions

The report of the Veteran's April 2002 enlistment examination does not contain a finding of a back or neck disorder.  Based on competent lay testimony provided by the Veteran regarding a Humvee accident, his December 2004 report of medical history which notes back pain due to an accident in Iraq, and resolving reasonable doubt in his favor, the Board will consider his cervical and lumbar spine conditions to have manifested in-service.  

As the Veteran was presumed sound at entry into service and a cervical spine and lumbar spine disorder later manifested in-service, the presumption of soundness is for application.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) ("the presumption of soundness applies only when a disease or injury not noted upon entry to service manifested in service, and a question arises as to whether it preexisted service").

Private treatment records dated in December 2006 show that the Veteran had back and neck pain.  
In October 2008, the Veteran had a work accident whereby he injured both of his wrists and some of his right ribs.

At his March 2012 Board hearing, the Veteran reported that he had neck and back pain prior to his work accident.  He contends that his current back and neck disabilities were the result of a Humvee accident in service.

The Veteran was afforded a VA examination for his back and neck in February 2014.  The examiner noted a diagnosis of degenerative arthritis of the spine and multilevel degenerative disease of the cervical spine.  On examination, the Veteran reported that he had been in a pre-service motor vehicle accident in approximately 2000.  He subsequently had developed sharp pain in his neck and lower back with stiffness.  He went to a chiropractor for two or three months.  He was not having significant back or neck symptoms at the time of his enlistment, but was experiencing decreased flexibility.

The Veteran reported some neck discomfort during training when wearing full gear, but was able to complete boot camp without significant difficulty.  He injured his back and neck in a Humvee roll over on deployment in Iraq.  He was the machine gunner (standing) performing security.  The Humvee rolled on its side during an IED blast and the Veteran, in the bed of the truck, was thrown sideways and bumped his head and was "crunched up."  He reported developing sharp pains in his back.  His neck was very stiff following the accident and he developed 8/10 pain as a result.  He also had a pressure sensation with resultant restricted sideways motion.  He reported having a second injury in service where he fell from steps of several feet onto stone pavement onto his tailbone resulting in a throbbing pain at 6-7/10.  For the remainder of his deployment, he reported having 4/10 pain in the lower lumbar spine and 5-6/10 in the neck.  He stated "it was always there."  After returning from deployment, he was placed on profile until he was honorably discharged.  After service he fell from a ladder, fracturing both wrists and several right ribs.  He reported not noticing much neck or back pain since his wrists were the most painful.  

In a March 2015 addendum opinion, the examiner opined that the Veteran's preexisting neck and back injuries were as likely as not aggravated to a lesser degree by service.  She further opined that the Veteran's current symptoms are predominantly due to his pre and post service injuries to his neck and back, and in a less significant way to his in-service injuries especially given the relatively more severe injuries post service and the Veteran's ability to work as a cable installer until 2008.  She stated that she was unable to determine the relative level of disability that existed at the time of enlistment and at discharge beyond speculation.

With regard to whether the Veteran's cervical and lumbar spine disorders preexisted service, the Veteran's reports on the 2014 examinations provide evidence of pre-existence. The March 2015 medical opinion which indicates that the Veteran's lumbar and cervical spine conditions preexisted service, is also highly probative.  Specifically, the examiner stated that prior to service in 2001, the Veteran was documented to have a significant preservice vertical fracture of his "T and L spine."  Therefore, the Board finds that the Veteran's cervical and lumbar spine disabilities clearly and unmistakably preexisted service.  

Next, the Board must consider whether there is clear and unmistakable evidence that the Veteran's preexisting back and neck conditions were not aggravated by service.

The February 2014 VA examiner indicated that the Veteran's disabilities were aggravated by service.  The record documents additional injuries in service.  Therefore, the presumption of soundness upon entry to service as to his back and neck disabilities has not been rebutted, and the Veteran's claim must be treated as a normal claim for service connection.

The evidence of record clearly establishes that the Veteran was in a Humvee accident which caused injury to his neck and back in service.  The Veteran has current disabilities of multilevel degenerative disease of the cervical spine and degenerative disc disease of the lumbar spine.  Further, the VA examiner opined that there was a connection between the Veteran's current disabilities and service.  

In light of the above, the Board concludes that the Veteran's cervical and lumbar spine disabilities preexisted service but were aggravated as a result of his active duty service.  Entitlement to service connection is therefore warranted. 

(B)  Hearing Loss and Right Shoulder Conditions

Service treatment records from December 2004 indicate that the Veteran checked "no" to having any ear, nose, or throat issues on separation.  A December 2004 audiogram was interpreted as showing mild hearing loss at 500 Hz and 6000 Hz in the left ear.  Specifically, the Veteran's puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
5
10
LEFT
30
15
15
10
5

Service treatment records do not contain any complaints of shoulder pain.  However, as noted above, they do note a Humvee accident.

Private treatment records from June 2006 note that the Veteran had right shoulder pain.  

Private treatment records from October 2008, note that the Veteran fell 20-25 feet off of a ladder.  He had right and left wrist pain.  While being treated for his fall, he began to complain that his right shoulder area was painful.  On examination, he had good range of motion.  The examiner noted that the Veteran was up and walking around and moving his arms without obvious distress.  Medicine seeking behavior was noted.

VA treatment records from February 2009 note that the Veteran complained of shoulder pain due to the Humvee accident in service.  The records note that he was given Percocet for his neck, shoulder, and back pain.

In March 2009, the Veteran stated that during combat he would shoot M4 carbines and 50 caliber machine guns with no ear protection.

VA treatment records from April 2009 indicate that the Veteran complained of right shoulder pain and daily headaches as a result of two motor vehicle accidents.  

July 2009 VA treatment records again note pain in the right shoulder region, which was sometimes shooting.  On examination, right trapezius (upper fibers) and right suboccipital muscles were tender but not in spasm.  The remainder of the examination was normal.  Later July 2009 VA treatment records show that the Veteran's right shoulder was tender to palpation with no atrophy or hypertrophy compared to the left.  

Private treatment records provided by the Social Security Administration dated in July 2011 indicate that a shoulder depression test performed bilaterally produced localized pain in the upper trapezius region.  The examiner also noted that the Veteran experienced radiation of his neck pain into the right shoulder.

At his March 2013 hearing, the Veteran reported having hearing loss since his in-service Humvee accident.  He also reported being exposed to gunfire in service.  

The Veteran was afforded a VA examination for his shoulder in February 2014.  On examination, he reported that he had no shoulder condition related to his cervical spine.  He had full and non-painful range of motion in his shoulders with no evidence of any impairment.  The Veteran specifically denied any chronic shoulder discomfort.  The examiner noted that he does have trapezius muscle spasms in area of the neck which are treated with Botox injections.  The examiner indicated that the Veteran did not have a right shoulder disability.

The Veteran was also afforded a VA examination for his hearing in February 2014.  On examination, the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
25
LEFT
15
10
15
15
15

The Veteran had a speech discrimination score of 96% for the right ear and 98% for the left ear.  The examiner stated that the Veteran had normal hearing bilaterally.  The examiner specifically acknowledged the Veteran's December 2004 audiogram administered at discharge which showed mild hearing loss at 500 and 6000 Hz in the left ear.  She also noted the Veteran's testimony from his March 2012 Board hearing in which he reported military noise exposure.  She stated that the mild hearing loss on audiological examination in December 2004 was not enough to be considered a disability for VA purposes.  She noted that the Veteran also had normal hearing sensitivity on audiological evaluation in December 2010 and September 2011.

Analysis

Hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran underwent tests as required by regulation during VA audiological examinations in February 2014.  Evaluation revealed normal hearing in both ears. There have been no other audiologic tests; and there is no other evidence of a change since the February 2014 examination.

In short, there is simply no evidence of a current bilateral hearing loss disability as defined by VA.  In the absence of proof of a present disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the December 2004 audiological examination was interpreted as showing mild hearing loss; it did not show hearing loss that met the criteria for a disability for VA purposes.  Further, the Board notes that not even mild hearing loss has been demonstrated within the relevant appeal period.

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  In light of the foregoing, service connection for bilateral hearing loss must be denied.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Turning to the Veteran's claimed right shoulder disability, the Board notes that the Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  For veterans with this type of service, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  81 Fed. Reg. 71382, 71384 (Oct 17, 2016) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no shoulder conditions that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C)

A chronic multi-symptom illness has not been shown, because no shoulder illness has been diagnosed other than possible radiculopathy as part of the now service connected neck disability.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Here, the evidence is clear that the Veteran experiences right upper extremity radiculopathy secondary to his now service-connected cervical spine disability.  Indeed, the Veteran has consistently reported pain from his cervical spine that radiates into the right shoulder.  He also reported tingling into his hands.  Therefore, the Board finds that service-connected for right upper extremity radiculopathy secondary to his cervical spine disability is warranted.

With regard to a separate right shoulder disability, the Board notes that outside of the symptoms described above, the evidence demonstrates that the Veteran has experienced spasms in his right shoulder.  The Veteran was afforded a VA Gulf War examination in August 2012; but he has specifically denied having a chronic shoulder condition.

Therefore, as there is no evidence of a current right shoulder disability separate from the right upper extremity radiculopathy, there can be no valid claim of service-connection and the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Increased Ratings-PTSD

The Veteran's service-connected posttraumatic stress disorder (PTSD) is rated as 100 percent disabling from February 10, 2014.  Therefore, the Board will consider whether a rating in excess of 70 percent is warranted prior to that date.

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition. 79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was certified to the Board before that time, the DSM-IV version applies in this case. 

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing their disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130.

As noted in the Veteran's December 2013 Board decision, the Veteran has had variable occupational and social functioning as well as some prescription drug abuse history, as noted in the February 2010 VA examination report.  Specifically, the examiner stated the effect of the mental disorder on occupational and social functioning was that there were deficiencies in most areas (like work, family relations, judgment, thinking and mood).  The Global Assessment of Functioning score was 42.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995) and 38 C.F.R. § 4.130.  Although this report noted that opioid dependence might have been related to a physical injury, the Board found that the misuse of medication may have pre-dated that injury.  In any case, VA records in the file show symptoms consistent with a 70 percent rating, including suicidal ideation (May 2012 VA record), cutting (March 2012 VA mental health record), anger (March 2009 and January 2013 VA record) and avoidance (June 2010 VA record).

VA treatment records from April 2012 indicate that the Veteran's wife had been taking more time off work to help with the care of his children of which he was the caregiver.  He reported passive suicidal ideation with no plan or intent which was worse at night.  He was deemed to be low risk of imminent harm to himself or others.  Other April 2012 VA treatment records indicate that the Veteran and his wife were pursuing putting their children in fulltime daycare so the Veteran could pursue treatment for his PTSD.  In the interim, the Veteran reported that his mother in law was available to visit him and his children when his wife was at work.   

VA treatment records from September 2012 indicate that the examiner and the Veteran discussed his goals toward improving family relationships and anger management skills.  He reported finding CRP useful because he thought it was important for him to "get out of the house and be around other people."

January 2013 VA treatment records indicate that the Veteran felt that CRP was helpful because the time spent around other Veterans helped build his tolerance of others.

The Veteran was afforded a VA examination for PTSD in February 2014.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  On examination, he reported that his wife was the primary caregiver of their children.  He reported attempting to spend time with them, but had difficulty due to his "short fuse" and because he felt that they were "walking on eggshells" around him.  He stated that at times, he felt like he "[could not] be bothered to deal with his own children" despite having worked with disabled children prior to his deployment.  He reported increased social withdrawal and anhedonia in the year prior, but more so in the few months prior.  He denied participation in activities and hobbies (other than listening to music) and described preferring to be alone.  He stated that his wife managed his medications and finances, and that she has had to prompt him to perform personal hygiene activities such as showering "lately."  Prior to examination, the Veteran had not attended a PTSD appointment since October 2013.  The Veteran reported that overall his psychiatric symptoms were "worsening" and that he was "deteriorating."  He denied any suicide attempts since his last evaluation but did report that he engaged in occasional "cutting" behaviors.  He expressed a desire to improve his mental health to be more engaged with his family and possibly be an advocate for other Veterans.  

The Veteran's service-connected PTSD has been rated as 100 percent disabling since the date of examination.  However, because the Veteran did not receive since October 2013, the Board finds that there is no basis to grant a 100 percent disability rating for his PTSD prior to that date.  Prior to examination, the evidence of record indicates that while the Veteran was getting assistance from his wife and mother-in-law, but was still able to care and spend time with his children.  Additionally, he was able to sustain his marriage.  On recent examination, the Veteran reported that his social withdrawal had occurred "more so over the past few months."  As of the examination, the Veteran no longer participated in activities and hobbies and preferred to be alone.  He also described no longer wanting to be around his children.  He also reported that "lately" his wife had to prompt him to perform personal hygiene activities such as showering.  On examination, the Veteran acknowledged that his PTSD had "gotten worse."

Therefore, because the evidence of record does not establish symptoms that more nearly approximated total and occupational social impairment prior to February 10, 2014, the Board is constrained in finding that a rating in excess of 70 percent is not warranted.

III.   TDIU Prior to October 12, 2011

A TDIU was granted in January 2013 with an effective date of October 12, 2011.  Therefore, the Board will consider whether TDIU is warranted prior to that date. In a December 2013 decision, the Board found that the issue of entitlement to a TDIU prior to October 12, 2011 was an element of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Throughout the relevant appeal period, prior to October 12, 2011, the Veteran has been service connected for PTSD, rated as 70 percent disabling.  As such, he meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

VA treatment records from May 2009 indicate that the Veteran attempted to return to light duty but was unable to maintain employment in relation to psychiatric problems including difficulties interacting with his supervisor.  He reported passive homicidal ideation toward his supervisor.

The Veteran was afforded a VA examination for his PTSD in February 2010.  On examination, he reported that his wife would go out socially without him because of his unpredictable anger outbursts.  He reported not being pleasant to be around and that his PTSD was straining his relationship with his wife and other people in his life.  He was reprimanded several times at work due to altercations with customers and due to leaving work incomplete because of customers' "ethnicity and accents."  He reported going out of his way to avoid seeing or having an interaction with someone of Middle Eastern descent.  The examiner noted he was socially isolative, had no friends or leisure activities, and did not have any hobbies.  

The Veteran's mother submitted a statement in September 2011 indicating that the Veteran had trouble getting along with authority figures ("feels he needs to be in charge") and that he was fired or laid off due to difficulties getting along with others, inability to handle stress, and difficulty responding to changes in routine.  He also had problems with concentration and memory.

In his March 2012 application for increased compensation based on unemployability, the Veteran indicated that he last worked in May 2009.  His most recent employment consisted of "knocking on customer doors, taking their old DVR and giving them a new one."  See March 2013 Board Hearing Transcript, pg. 19.  He stated the work required a lot of driving.  He reported having a "very bad temper, a very short fuse."  Id.  He stated that he was ultimately released from his employment because they did not have any more light duty work for him.  

At the Veteran's Board hearing, the Veteran's wife testified that he often does not want to leave the house and likes to stay inside with the shades pulled down as this made him feel safe.  She stated that he would stay up late and enjoyed the hours between 12am and 4am because "he knows everybody else in the world around us is pretty much sleeping, and he's locked.  And there won't be anybody calling or coming to the house that he'd have to interact with.  Social interaction has gotten to be a big issue."  Id. at 24.

The Veteran previously worked as a satellite technician and cable television installer.  The Veteran does not have any experience in sedentary employment.  

In May 2013, the Veteran was found to have been disabled since April 1, 2009, by the Social Security Administration.  Social Security records note that the Veteran had multi-level degenerative disc disease of the cervical spine and had decreased spinal range of motion.  At his Social Security hearing, the Veteran reported being able to stand for twenty minutes before he experienced increased back pain that radiated into his legs.  He reported problems with anger and concentration. 

As noted above, during the relevant appeal period, the Veteran was service-connected for PTSD rated as 70 percent disabling.  This means his PTSD caused occupational and social impairment with deficiencies in most areas. 

Although not within the relevant appeal period, the Board notes that at his February 2014 VA examination, the Veteran reported "unbearable" 8/10 back pain in the morning, which was partially alleviated by stretching.  With interventions his pain slowly decreased throughout the day to a 2/10 but usually was in the 3-4 range.  Pain was alleviated with Botox injections.  The examiner opined that the Veteran's back impacted his ability to work as he would less likely be able to perform any physical employment due to his chronic back and neck pain.  The Veteran was not provided a VA examination for his back prior to the February 2014 examination and available VA treatment records show that the Veteran's back and neck has consistently caused significant pain.

Based on the above evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to follow or secure substantially gainful employment prior to October 12, 2011.  The Veteran's service-connected PTSD caused him to have unpredictable angry outbursts, which impacted his ability to interact and handle customers.  Additionally, his now service-connected lumbar and cervical spine disabilities caused "unbearable pain" which made it hard for him to perform physical labor.  

The Board finds it persuasive that his back and neck disabilities caused him to be given light duty work, which required him to interact with customers.  Because of the Veteran's PTSD symptoms, to specifically include angry outbursts and feelings of disdain toward certain ethnic groups, the Veteran was not able to adequately perform the light duty work.  Indeed, the Board finds the Veteran's statements during his March 2013 Board hearing, where he described being dismissed from his employment because his employer no longer had any light duty work for him to perform, highly probative.  

Thus, for the appeal period prior to October 12, 2011, the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right upper extremity radiculopathy secondary to cervical spine disability is granted.

Entitlement to service connection for a separate right shoulder disability is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU prior to October 12, 2011, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


